Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	The office action is in response to the communication dated 1/4/2021.
Claims 20-72 are pending.   

2.	The present application is being examined under the pre-AIA  first to invent provisions with respect to 35 U.S.C. 102, 35 U.S.C. 103, and 35 U.S.C. 112. Because the instant application is a reissue application filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

3.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,246,675 (hereinafter “the ‘675 Patent) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.


5.	Applicant is reminded that the maximum term of the original patent is fixed at the time the patent is granted. While the term may be subsequently shortened, e.g., through the filing of a terminal disclaimer, it cannot be extended through the filing of a reissue. Accordingly, a deletion in a reissue application of an earlier-obtained benefit claim under 35 U.S.C. 120 will not operate to lengthen the term of the patent to be reissued (see MPEP 1405).

Response to Amendment/Arguments
6.	Applicant's amendment/arguments filed 1/4/2021 have been fully considered. 
a)	The objection to the specification has been withdrawn based on the amendment filed 1/4/2021.
b)	The amended ADS has not been submitting as stated in the remarks file 1/4/2021, page 17.
c)	The 112, 2nd paragraph rejection to claims 20-63 has been withdrawn based on the amendment dated 1/4/2021.
	d)	The 101 rejection has been withdrawn based on the remarks dated 1/4/2021.

Information Disclosure Statement


Oath/Declaration
8.	The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
	The reissue oath/declaration filed 1/4/2021 appears to be correct, however it is incomplete as the last sentence is cut off in the middle. 

Application Data Sheet
9.	The application data sheet (ADS) filed on November 8, 2019 (“November 2019 ADS”) is objected to because the November 2019 ADS does not properly identify the present application, the US Application 16/678335 is also reissue application of the ‘675 Patent (i.e., 14/491,992). See the Reissue Application Filing Guide at
http://www.usotQ.gov/sltes/defaylt/files/forms/uspto reissue ads guide Sept2014.pdf for more information and in particular see the screen shot on page 10 given the sample facts presented on page 9. The corrected ADS should comply with 37 CFR 1.76(c)(2), which requires that any changes to an ADS be identified with markings (underline for addition, strike through for deletion).

Claim Objections
All amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application). Claims 20-72 are new claims relative to the patent claims. They are required to be underlined in their entirety (see the claim set dated 1/4/2021 of application 16/678,383.
	Correction is required for claims 20-72. See MPEP § 1453.
	b)	As to claim 64, for the claim consistency, the limitations “generating a respective ID matrix…” and “generating a respective error matrix…” should be -- generate a respective ID matrix…-- and --generate a respective error matrix…--.
	c)	As to claim 64, the limitation “send to each of the plurality of users the respective exchange matrix E, such that a User A and a User B of the plurality of users each generate a shared key based on the respective exchange matrices for each user” should be --send to each of the plurality of users the respective exchange matrix E, such that a User A and a User B of the plurality of users each generate the shared key based on the respective exchange matrices for each user--.

Claim Rejections - 35 USC § 251
11.	The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:


The nature of the defect(s) in the declaration is set forth in the discussion above in paragraph 8.  

Allowable Subject Matter
12.	The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record does not anticipate or render obvious the limitation of generating a shared key by applying a rounding method to each entry of the key matrix Ka where Ka is determined from multiplying private matrix S and a second exchange matrix Mb from the network computer and the first exchange matrix Ma is generated by adding the scalar error matrix to the product matrix where both scalar error matrix and product matrix are created as recited in the claim (claims 20, 42) and generating a shared key between any two users by using the received exchange matrix E for each user where an exchange matrix E for each user is determined by adding each user scalar error matrix to each user product matrix, and both scalar error matrix and product matrix are created as recited in the claim (claim 64). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Dieu Nguyen whose telephone number is (571) 272-3873. The examiner can normally be reached on 8:30am-5:00pm, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Fuelling can be reached at (571) 270-1367.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Signed:
/MINH DIEU NGUYEN/
Primary Examiner, Art Unit 3992

Conferees:
/MATTHEW E HENEGHAN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992